
	
		II
		112th CONGRESS
		1st Session
		S. 1880
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Barrasso (for
			 himself, Mr. Hatch, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To repeal the health care law's job-killing health
		  insurance tax.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs and Premium Protection
			 Act.
		2.Protecting patients
			 from higher premiumsSection
			 9010 of the Patient Protection and Affordable Care Act (Public Law 111–148), as
			 amended by section 10905 of such Act and by section 1406 of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), is repealed.
		
